Green and Hurlbutt, JJ. (dissenting).
We respectfully dissent. In our view, the evidence, even when viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), is not legally sufficient to support defendant’s conviction of criminal facilitation in the second degree (Penal Law § 115.05). The evidence establishes that defendant was a passenger in a vehicle driven by her husband, codefendant Alonzo Johnson (see People v Johnson, 303 AD2d 967 [2003], lv denied 100 NY2d 583 [2003]), when Johnson drove up alongside the *991victim and another pedestrian on a Buffalo street. After the victim failed to comply with Johnson’s demand for money, Johnson directed defendant to lean her seat back. When defendant complied, Johnson grabbed a shotgun, leaned over her, pointed the shotgun out the passenger window and fatally shot the victim. Defendant’s compliance with Johnson’s direction that defendant lean her seat back, without more, is insufficient to support an inference that defendant “believed it probable that [s]he was rendering aid” to Johnson (People v Bell, 286 AD2d 772, 772 [2001], lv denied 97 NY2d 654 [2001]; cf. People v Polk, 84 AD2d 943, 944 [1981]). We would therefore exercise our discretionary power to review defendant’s challenge to the legal sufficiency of the evidence, reverse the judgment of conviction, dismiss the indictment and remit the matter to Supreme Court for proceedings pursuant to CPL 470.45. Present—Pigott, Jr., P.J., Green, Hurlbutt, Gorski and Lawton, JJ.